Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/07/2022 has been entered. Claims 1, 3-13, and 16-23 remain pending in the application.  Applicant’s amendments to the Claims and Drawings have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/03/2022. New grounds of rejections necessitated by amendments are discussed below.   
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	
Note that the functional recitations that describe the surface, the molecular bridge, the at least one electrode, the surface, the light emitting device, the sensor, and the filter are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the response" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-13 and 16-23 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 16-18, 20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik et al. (WO 2016160131 A1).
Regarding claim 1, Paik teaches an apparatus for analyzing and detecting interactions and reactions of molecules (abstract), comprising: 
configured to conduct electricity (paragraph [0082]); 
a molecular bridge (Fig. 8B, capture probe 809) configured to bind to said surface and to bind to a molecule (Fig. 8B; paragraph [0084]); 
at least one electrode (Fig. 7, element 701) configured to form an alternating current (AC) electric field (paragraph [00151]) comprising a frequency between the at least one electrode and the surface capable of moving the molecule periodically in response to the AC electric field (paragraph [00112]); 
a solution (paragraph [00112], “electrolyte”; Fig. 7 shows a fluidic chamber 702), wherein the surface, the molecular bridge, the molecule, and at least a portion of the electrode are submerged in the solution (Fig. 7) and the electrode is disposed in the solution so that a direction of the electric field generated is substantially orthogonal to the surface (Fig. 7)
a light emitting device (paragraph [0025], “light source”; paragraph [0092]) capable of exciting surface plasmons in the surface; and
a sensor (paragraph [0087], “surface plasmon resonance imaging setup”) capable of measuring the change in a distance between the molecule and the surface; and
 a filter (paragraphs [0076] and [0092] teach filters) capable of detecting the response of the molecule at the frequency (a filter is capable of receiving or detecting signals that are a response of the molecule).
Note that the functional recitations that describe the surface, the molecular bridge, the at least one electrode, the surface, the light emitting device, the sensor, and the filter are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 3, Paik further teaches wherein the molecule is directly bound to the molecular bridge (Fig. 7).
Regarding claim 16, Paik further teaches wherein a voltage of less than 10 volts is used to generate the electric field (paragraph [00113]).
Regarding claim 17, Paik further teaches wherein the frequency from about 0.1 Hz to 10,000 Hz (paragraph [00142]).
Regarding claim 18, Paik further teaches the apparatus further comprising a reference electrode (paragraph [0047], “reference electrode”).
Regarding claim 20, Paik further teaches wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope (paragraph [0087], “surface plasmon resonance imaging setup”).
Regarding claim 22, since “the response” is interpreted as a functional limitation of the “filter” of claim 1, Paik teaches all of the limitations of claim 22. The filter of Paik is capable of detecting the response, wherein the response is associated with a change in a charge of the molecule.
Note that the functional recitations that describe the filter are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 23, since “molecule” is interpreted as a functional limitation of the “molecular bridge” of claim 1, Paik teaches all of the limitations of claim 21. The molecular bridge is capable of binding to a molecule wherein the molecule is a protein at a different time (Paik, abstract).
Note that the functional recitations that describe the molecular bridge are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 16, 17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 20100256004 A1) in view of Boca et al. (WO 2016012451 A1). 
Regarding claim 1, Tashiro teaches an apparatus for analyzing and detecting interactions and reactions of molecules (abstract), comprising: 
a surface (paragraphs [0011]-[0013], “substrate”) configured to conduct electricity (paragraph [0013], “the whole of said substrate consists of a conductive material or said substrate comprises a conductive material coating layer on the surface of the substrate”); 
a molecular bridge (paragraph [0013], “biomolecule”) configured to bind to said surface (paragraph [0013]) and to bind to a molecule (paragraph [0046] teaches interactions between the biomolecule and a target that involve binding, e.g. receptor-ligand interaction); 
at least one electrode (paragraphs [0011], “opposite electrode”) configured to form an alternating current (AC) electric field  (paragraph [0102] teaches the electric field is an AC electric field) comprising a frequency between the at least one electrode and the surface capable of moving the molecule periodically in response to the AC electric field (paragraphs [0020] and [0061]; paragraph [0154] teaches migration of target biomolecules contained in the solution due to an electric field); and 
a solution (paragraph [0034], “solution”), wherein the surface, the molecule, the molecular bridge, and at least a portion of the electrode are submerged in the solution (paragraph [0034] teach a solution is placed between a substrate on at least a portion of which a conductive material surface is comprised and an electrode facing said conductive material surface, thus the surface, the molecule, the molecular bridge, and at least a portion of the electrode are submerged in the solution) and the electrode is disposed in the solution so that a direction of the electric field generated is substantially orthogonal to the surface (Fig. 1 and paragraphs [0012]-[0013], [0026], and [0034] teach a solution is placed between a substrate comprising a conductive material and an electrode, wherein an electric field is applied. Based on the arrangement taught, the electrode is capable of generating an electric field with a direction that is substantially orthogonal to the surface); 
a light emitting device (paragraph [0140], “excitation light source (laser)”) capable of exciting surface plasmons in the surface; and
a sensor (paragraph [0138] teaches detectors and microscopes) capable of measuring the change in a distance between the molecule and the surface.
Tashiro fails to teach a filter configured to detect the response of the molecule at the frequency.
Boca teaches a method for detecting an interaction between one or more biomolecules (abstract). Boca teaches the method comprises imaging biomolecules (page 36, Example 4), wherein images were filtered using a FFT high pass filter to remove spatial frequencies that are not relevant, which allowed for features to be clearly observed (page 4, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro to incorporate the teachings of Boca to provide a filter (i.e. a FFT) capable of detecting the response of the molecule at the frequency. Doing so would utilize known image analysis techniques, as taught by Boca, which would have a reasonable expectation of removing irrelevant frequencies, i.e. noise, thus improving clarity of analysis.
Note that the functional recitations that describe the surface, the molecular bridge, the at least one electrode, the surface, the light emitting device, the sensor, and the filter are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 3, Tashiro further teaches wherein the molecule is directly bound to the molecular bridge (paragraph [0046] teaches interaction between biomolecules, i.e. hybridization of probe nucleic acid and target nucleic acid, antigen-antibody interaction, receptor-ligand interaction, which involve binding of a target molecule to the immobilized biomolecule).
Regarding claim 5, Tashiro further teaches wherein the surface comprises a glass substrate (paragraph [0013] teaches the whole of said substrate consists of a conductive material or said substrate comprises a conductive material coating layer on the surface of the substrate, wherein the substrate consists of glass) coated with a metal film (paragraph [0013] teaches a conductive material coating layer comprises metal, i.e. gold, nickel, etc.).
Regarding claim 6, Tashiro further teaches wherein the metal film has a thickness of about 47 nm (paragraph [0070] teaches the conductive material coating layer can be 0.1 micrometers, which is broadly interpreted as about 47 nm) and comprises gold (paragraph [0013]).
Regarding claim 7,Tashiro further teaches wherein the surface comprises a glass substrate coated with indium tin oxide (paragraph [0101]).
Regarding claim 16, Tashiro further teaches wherein a voltage of less than 10 volts is used to generate the electric field (paragraph [0034], “voltage ranges from 0.1 to 4 V”).
Regarding claim 17, Tashiro further teaches wherein the frequency is from about 0.1 Hz to 10,000 Hz (paragraph [0102], “frequency can be 10 Hz to 1 MHz”).
Regarding claim 19, Tashiro further teaches wherein the light emitting device is selected from the group consisting of a laser, a light emitting diode, and a superluminescent light emitting diode (paragraphs [0138], [0140], “laser”).
Regarding claim 21, Tashiro in view of Boca teach wherein the filter is a fast Fourier transform (FFT) filter (see above claim 1; Boca, page 4, lines 14-19).
Regarding claim 22, since “the response” is interpreted as a functional limitation of the “filter” of claim 1, Tashiro in view of Boca teach all of the limitations of claim 22. The FFT filter of Tashiro in view of Boca is capable of detecting the response, wherein the response is associated with a change in a charge of the molecule (Tashiro, abstract, teaches migration of a biomolecule to promote interaction of the biomolecule with a target, thus the interaction is interpreted as having a change in charge).
Note that the functional recitations that describe the filter are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 23, since “molecule” is interpreted as a functional limitation of the “molecular bridge” of claim 1, Tashiro in view of Boca teach all of the limitations of claim 21. The molecular bridge is capable of binding to a molecule wherein the molecule is a protein at a different time (Tashiro, paragraph [0201] teaches the same device to examine the concentration of protein).
Note that the functional recitations that describe the molecular bridge are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Boca as applied to claim 1 above, and further in view of Fang et al. (Fang et al., Real-time monitoring of phosphorylation kinetics with self-assembled nano-oscillators, Angew. Chem. Int. Ed. 2015, 54, 2538 -2542).
Regarding claim 4, Tashiro in view of Boca fail to teach wherein the solution has a pH of about 5.3. Tashiro teaches the molecular bridge may comprise DNA, RNA, PNA, protein, polypeptide, sugar compound, lipid, natural small molecule, or a synthetic small molecule (paragraph [0041]).
Fang teaches an apparatus (Fig. 1) for analyzing and detecting interactions and reactions of molecules (Fig. 1), comprising: a surface (Fig. 1, “gold-coated coverslip”, interpreted as the coverslip), a molecular bridge (abstract, “molecular linker”), at least one electrode (Fig. 1, “RE”), and a solution (Fig. 1 and page 2539, right column, first full paragraph, “solution”) , wherein the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution (Fig. 1). Fang teaches varying the solution pH from 4 to 8 to test the response of the apparatus (page 2539, right column, first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Boca to incorporate the teachings of Fang provide wherein the solution has a pH of about 5.3. Doing so would have been obvious, based on routine experimentation, to find a pH for the solution for optimized performance of the apparatus, as taught by Fang. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Boca as applied to claim 1 above, and further in view of Sun et al. (US 20110236984 A1).
Regarding claim 8, Tashiro in view of Boca fail to teach wherein the surface comprises a glass substrate coated with graphene. 
Sun teaches an analyte detection system comprising electrodes and probes (abstract). Sun teaches a surface is modified with a substrate that comprises at least one layer of a conductor, such as graphene, a noble metal, or noble metal alloy, to use as an electrode layer. Sun teaches that electrodes as graphene provide superior resolution and electrical transduction due to its single layer thickness and electrical properties (paragraph [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Boca to incorporate the teachings of Sun to provide the surface comprises a glass substrate coated with graphene. Doing so would utilize known electrode materials in the art, as taught by Sun, which would have a reasonable expectation of improving the resolution and transduction of the apparatus.
Regarding claim 9, Tashiro in view of Boca fail to teach wherein the surface comprises a glass substrate coated with a thin carbon film. Sun teaches an analyte detection system comprising electrodes and probes (abstract). Sun teaches a surface is modified with a substrate that comprises at least one layer of a conductor, such as graphene (i.e. thin carbon film), a noble metal, or noble metal alloy, to use as an electrode layer. Sun teaches that electrodes as graphene provide superior resolution and electrical transduction due to its single layer thickness and electrical properties (paragraph [0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Boca to incorporate the teachings of Sun to provide the surface comprises a glass substrate coated with a thin carbon film. Doing so would utilize known electrode materials in the art, as taught by Sun, which would have a reasonable expectation of improving the resolution and transduction of the apparatus.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Boca as applied to claim 1 above, and further in view of Makino et al. (US 20020076717 A1).
Regarding claim 10, Tashiro in view of Boca fail explicitly teach wherein the molecular bridge has a length from about 10 nm to about 999 nm.
Makino teaches a method for detecting nucleic acid fragments (abstract) comprising probe molecules on electrodes (abstract; Fig. 1). Makino teaches probe molecules fixed to electrodes comprise DNA fragments that are one of 3 to 50 mers (note that “mer” is interpreted as one nucleotide unit, which is about 3.3 nm, thus 50 mer is 165 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Boca to incorporate the teachings of Makino to provide wherein the molecular bridge has a length from about 10 nm to about 999 nm. Doing so would utilize known lengths of molecular probes in the art, as taught by Makino, which would have a reasonable expectation as functioning to bind to a molecule for detection. 
Regarding claim 11, Tashiro further teaches wherein the molecular bridge comprises a deoxyribonucleic acid (DNA) sequence (paragraph [0041]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Boca and Makino as applied to claim 10 above, and further in view of Goldberg et al. (US 20050048599 A1).
Regarding claim 12, Tashiro in view of Boca and Makino fail to teach wherein the molecular bridge comprises an electrically neutral polymer.
Goldberg teaches an apparatus for detection of biomolecules (abstract; Fig 1). Goldberg teaches that targets can comprise any material or molecule for which a specific probe can be developed (paragraph [0460]). Goldberg teaches an affinity component is fixed to electrodes to which microorganisms adhere (paragraph [0040]), wherein the affinity component may comprise a polymer that has intrinsically low affinity for microorganisms, such as polyethylene glycol (paragraph [0064]). Goldberg teaches that it is preferable to have a passivation layer over the electrode, such as polyethylene glycol, such that proteins and nucleic acids are not detrimentally affected by the chemical or physical properties of the passivation layer directly and that the passivation layer not have a significantly detrimental effect on the redox reactions that occur at the electrode (paragraphs [0246]-[0247]). Goldberg teaches that the passivation layer is modified with functional groups to which probes for detection can be attached (paragraph [0247]). Goldberg teaches wherein the passivation layer can be at least 25 nm thick, so that the interactions of targets and probes with products of redox reactions at electrodes are reduced (paragraph [0247]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Boca and Makino to incorporate the teachings of Goldberg to provide wherein the molecular bridge comprises an electrically neutral polymer (i.e. polyethylene glycol). Doing so would improve detection by reducing the interactions of interfering molecules that can be detrimental to the electrode, as taught by Goldberg.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Boca, Makino, and Goldberg as applied to claim 12 above, and further in view of Fang et al. (Fang et al., Real-time monitoring of phosphorylation kinetics with self-assembled nano-oscillators, Angew. Chem. Int. Ed. 2015, 54, 2538-2542).
Regarding claim 13, modified Toshiro further teaches wherein the electrically neutral polymer is polyethylene glycol (PEG) (see above claim 12; Goldberg, paragraphs [0064]). modified Toshiro fails to explicitly teach the PEG with a number average molar mass of 1.6 kD to 160 kD.
Fang teaches an apparatus (Fig. 1) for analyzing and detecting interactions and reactions of molecules (Fig. 1), comprising: a surface (Fig. 1, “gold-coated coverslip”, interpreted as the coverslip), a molecular bridge (abstract, “molecular linker”), at least one electrode (Fig. 1, “RE”), and a solution (Fig. 1 and page 2539, right column, first full paragraph, “solution”) , wherein the surface, the molecular bridge, and at least a portion of the electrode are submerged in the solution (Fig. 1). Fang teaches wherein the molecular bridge comprises an electrically neutral polymer, polyethylene glycol (PEG), with a number average molar mass of 1.6 kD to 160 kD (page 2539, left column, last paragraph, “MW=10000”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Toshiro to incorporate the teachings of Fang to provide the PEG with a number average molar mass of 1.6 kD to 160 kD. Doing so would utilize known masses of PEG in the art, as taught by Fang, which would have a reasonable expectation of successfully linking molecules to a surface. 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro in view of Boca as applied to claim 1 above, and further in view of Goldberg et al. (US 20050048599 A1).
Regarding claim 18, while Tashiro teaches the surface is a working electrode (paragraph [0013], teaches the substrate consists of a conductive material or said substrate comprises a conductive material coating layer on the surface of the substrate, which is interpreted as a working electrode), Tashiro in view of Boca fail to teach the apparatus further comprising a reference electrode.
Goldberg teaches an apparatus for detection of biomolecules (abstract; Fig 1). Goldberg teaches wherein the apparatus includes a reference electrode (paragraph [0152], Fig. 4A, element 190) and a working electrode (200) wherein the reference electrode is placed above the probe electrode 200 (Fig. 4A). Goldberg teaches the electrodes are placed so that the electric field between the two electrodes is substantially uniform (paragraph [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Boca to incorporate the teachings of Goldberg to provide the apparatus further comprising a reference electrode. Doing so would utilize known arrangements of electrodes that would have a reasonable expectation of successfully providing a uniform electric field, as taught by Goldberg.
Regarding claim 20, while Tashiro teaches optical detectors (paragraph [0138]), Tashiro in view of Boca fail to explicitly teach wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope.
Goldberg teaches an apparatus for detection of biomolecules (abstract; Fig 1). Goldberg teaches real-time monitoring using optical methods wherein the optical detection is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope (paragraph [0035], [0177], [0291]). Goldberg teaches that SPR is well suited to the apparatus, in that the gold surface can serve both as a reflective surface, as well as the electrode for use in reaction acceleration and binding force discrimination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tashiro in view of Boca to incorporate the teachings of Goldberg to provide wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope. Doing so would utilize known optical detectors in the art as taught by Goldberg, which would have a reasonable expectation of successfully improving analysis and detection.

Claims 1,3-5, 10, 12, 13, 15-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Fang et al., “Real-time monitoring of phosphorylation kinetics with self-assembled nano-oscillators”, Angew. Chem. Int. Ed. 2015, 54, 2538 -2542) in view of Boca et al. (WO 2016012451 A1). 
Regarding claim 1, Fang teaches an apparatus (Fig. 1) for analyzing and detecting interactions and reactions of molecules (Fig. 1), comprising: 
a surface (Fig. 1, “gold-coated coverslip”, interpreted as the coverslip) configured to conduct electricity; 
a molecular bridge (abstract, “molecular linker”) configured to bind to said surface and to bind to a molecule (abstract teaches the molecular linker tethers a gold surface to a gold nanoparticle); 
at least one electrode (Fig. 1, “WE”) configured to form an alternating current (AC) electric field (Fig. 1, “periodic potential”) comprising a frequency between the at least one electrode and the surface capable of moving the molecule periodically in response to the AC electric field (Fig. 1 and abstract, “electric field”; Fig. 1, “vertically oscillate”); and 
a solution (Fig. 1 and page 2539, right column, first full paragraph, “solution”) , wherein the surface, the molecular bridge, the molecule, and at least a portion of the electrode are submerged in the solution (Fig. 1) and the electrode is disposed in the solution so that a direction of the electric field generated is substantially orthogonal to the surface (Fig. 1); 
a light emitting device (Fig. 1 and page 2553, right column, second full paragraph, teaches “plasmonic imaging setup”, which would include a light emitting device to create the light shown in Fig. 1(a)) capable of exciting surface plasmons in the surface; and
a sensor (Fig. 1, “CCD camera”; page 2539, right column, first full paragraph, “plasmonic imaging microscope”) capable of measuring the change in a distance between the molecule and the surface (Fig. 1 description, “measure the distance d between nanoparticle and Au-coated coverslip”).
Fang fails to teach a filter configured to detect the response of the molecule at the frequency.
Boca teaches a method for detecting an interaction between one or more biomolecules (abstract). Boca teaches the method comprises imaging biomolecules (page 36, Example 4), wherein images were filtered using a FFT high pass filter to remove spatial frequencies that are not relevant, which allowed for features to be clearly observed (page 4, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teachings of Boca to provide a filter (i.e. a FFT) capable of detecting the response of the molecule at the frequency. Doing so would utilize known image analysis techniques, as taught by Boca, which would have a reasonable expectation of removing irrelevant frequencies, i.e. noise, thus improving clarity of analysis.
Regarding claim 3, Fang further teaches wherein the molecule is directly bound to the molecular bridge (Fig. 1).
Regarding claim 4, Fang further teaches wherein the solution has a pH of about 5.3 (page 2539, right column, first full paragraph teaches “we varied the solution pH from 4 to 8”).
Regarding claim 5, Fang further teaches wherein the surface comprises a glass substrate coated with a metal film (Fig. 1, “gold-coated coverslip”).
Regarding claim 10, Fang further teaches wherein the molecular bridge has a length from about 10 nm to about 999 nm (page 2539, right column, first paragraph, teaches the biotin-PEG linker was 80 nm long).
Regarding claim 12, Fang further teaches wherein the molecular bridge comprises an electrically neutral polymer (page 2539, right column, first paragraph, “biotin-PEG linker”).
Regarding claim 13, Fang further teaches wherein the electrically neutral polymer is polyethylene glycol (PEG) with a number average molar mass of 1.6 kD to 160 kD (page 2539, left column, last paragraph, “MW=10000”).
Regarding claim 16, Fang further teaches wherein a voltage of less than 10 volts is used to generate the electric field (page 2539, right column, first full paragraph, “0.1V”).
Regarding claim 17, Fang further teaches wherein the frequency is from about 0.1 Hz to 10,000 Hz (page 2539, right column, first full paragraph, “10 Hz”).
Regarding claim 18, Fang further teaches the apparatus further comprising a reference electrode (Fig. 1).
Regarding claim 20, Fang further teaches wherein the sensor is selected from the group consisting of a surface plasmon resonance (SPR) sensor, a total internal reflection microscope, and a transmitted optical microscope (page 2539, right column, first full paragraph, “plasmonic imaging microscope”).
Regarding claim 21, Fang in view of Boca teach wherein the filter is a fast Fourier transform (FFT) filter (see above claim 1; Boca, page 4, lines 14-19).
Regarding claim 22, since “the response” is interpreted as a functional limitation of the “filter” of claim 1, Fang in view of Boca teach all of the limitations of claim 22. The FFT filter of Fang in view of Boca is capable of detecting the response, wherein the response is associated with a change in a charge of the molecule (Fang, Fig. 1).
Note that the functional recitations that describe the filter are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 
Regarding claim 23, since “molecule” is interpreted as a functional limitation of the “molecular bridge” of claim 1, Fang in view of Boca teach all of the limitations of claim 21. The molecular bridge is capable of binding to a molecule wherein the molecule is a protein at a different time.
Note that the functional recitations that describe the molecular bridge are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use. 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 03/07/2022, with respect to the rejections of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection necessitated by amendments are made in view of:
Paik et al. (WO 2016160131 A1);
Tashiro et al. (US 20100256004 A1) in view of Boca et al. (WO 2016012451 A1);
Fang et al. (Fang et al., “Real-time monitoring of phosphorylation kinetics with self-assembled nano-oscillators”, Angew. Chem. Int. Ed. 2015, 54, 2538 -2542) in view of Boca et al. (WO 2016012451 A1);
as delineated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pregibon (US 20120309651 A1) teaches methods for detecting and quantifying target nucleic acids (abstract). Pregibon teaches that suitable image-processing software can be used to decode particles and quantify target, such as for surface plasmon resonance (paragraph [0215]). Pregibon teaches that for analysis, a Fast-Fourier Transform based filtering is applied to isolate the desired frequency response for each scan before identification of particles in samples (paragraph [0289]). 
Shan et al. (SHAN, X. et al. "Detection of charges and molecules with self-assembled nano-oscillators." Nano letters 14.7 (2014): 4151-4157) teaches nano-oscillators self-assembled on an Au-substrate and plasmonic imaging of their oscillations (Fig. 1), wherein a Fourier spectrum is determined (Fig. 1(d)). Shan teaches the Fourier transform of the imaging intensity is proportional to the charge (page 4155, right column, first paragraph). Shan appears to teach the apparatus of claim 1 (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798